Citation Nr: 1705122	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right foot calluses.

2.  Entitlement to an evaluation in excess of 20 percent for left foot calluses.

3.  Entitlement to an initial rating in excess of 10 percent for right foot scars.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an August 2015 decision, the Board denied the Veteran's claim for an increased rating for right foot calluses and for left foot calluses.  The decision granted the Veteran a separate 10 percent rating for right foot scars, but denied a rating in excess of 10 percent for right foot scars.  The decision remanded the Veteran's claim for TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the Court issued an order which granted a May 2016 joint motion of the parties for partial remand and to vacate the Board's August 2015 decision.  A copy of the motion and the Court's Order have been incorporated into the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has nine separate service-connected disabilities.  All nine are disabilities of the feet.  He has a combined 60 percent rating for these disabilities.  Since these disabilities are of both lower extremities, for purposes of 38 C.F.R. § 4.16, the Veteran is considered as having one disability rated as 60 percent disabling and he meets the rating eligibility schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a)(1).  

The August 2015 Board decision remanded the Veteran's TDIU claim in order to obtain a VA examination of the Veteran by a vocational specialist to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform sedentary employment.  Such was not obtained, instead the Veteran was provided a VA medical examination of the feet in January 2016 by a nurse practitioner.  Consequently the Veteran's claim must be remanded so that he may be provided the correct examination.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The May 2016 joint motion states that the Board's August 2015 denial of increased ratings for right foot calluses, left foot calluses and right foot scars must be vacated because the Board denied increased ratings on an extraschedular basis for these disabilities yet then remanded the Veteran's TDIU claim to obtain a VA examination to address the functional and occupational impact of the Veteran's service-connected foot disabilities and whether the service-connected foot disabilities result in functional impairment so as to preclude sedentary employment.  Furthermore, the Veteran's attorney has submitted a private "Employability Evaluation" that opines that the Veteran is unemployable solely due to his service-connected bilateral foot disabilities.  Given that there is evidence that there is foot symptomatology that interferes with the Veteran's employability, the Board finds that submission of the Veteran's claims for increased ratings for calluses and scars of the feet to the Director of the Compensation and Pension Service or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321 (b)(1) is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records and associate them with the record.

2.  Afford the Veteran appropriate VA examination by a vocational specialist to obtain an opinion that addresses the Veteran's educational and vocational skills in relation to his ability to perform sedentary employment.  The Veteran's entire claims file must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

The examiner should interview the Veteran as to his employment and education history.  The examiner should address the functional and occupational impact of the Veteran's service-connected foot disabilities and whether the service-connected foot disabilities result in functional impairment so as to preclude sedentary employment consistent with the Veteran's educational and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should set forth a rationale for the conclusions reached.  The examiner must specifically discuss the October 2016 Employability Evaluation that opines that the Veteran is unable to perform sedentary employment. 

If the Veteran does not report to the examination the vocational specialist should provide an opinion based on a review of the Veteran's claims file if possible.

3.  When the above actions have been accomplished to the extent possible, submit the Veteran's increased rating claims regarding right foot calluses, left foot calluses, and right foot scars to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of whether extraschedular ratings are warranted pursuant to 38 C.F.R. § 3.321 (b).

4.  After completing the above, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case, and should be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




